UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: July 31, 2012 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Many preferred securities generated double-digit gains during the 12 months ended July 31, 2012, outpacing common stocks, as measured by the broad S&P 500 Index’s advance of 9.13%, and U.S. investment-grade bonds, as measured by the Barclays Capital U.S. Aggregate Bond Index’s gain of 7.25%. For the 12 months ended July 31, 2012, John Hancock Preferred Income Fund returned 15.25% at net asset value (NAV) and 26.58% at market price. The difference in the Fund’s performance at NAV and its performance at market price stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV price at any time. For the same 12-month period, the Bank of America Merrill Lynch Preferred Stock Hybrid Securities Index returned 7.72%. This index is unleveraged. During the period, some of the Fund’s best performing holdings were newly issued preferred securities including utility company Entergy and its subsidiaries, which fared well amid a scarcity of newly issued investment-grade utility preferreds. Many of the Fund’s U.S. bank holdings — including U.S. Bancorp and Wells Fargo & Company — also performed well, helped in part by favorable supply-and-demand conditions. European bank holdings — including Royal Bank of Scotland Group PLC, Barclays Bank PLC and Deutsche Bank — got a boost at the end of 2011 from moves by the European Central Bank to ease conditions for the banks. And while these holdings came under pressure in the spring of 2012 when worries about the European sovereign debt crisis were at their peak, they gathered strength at the end of the period when investors began to distinguish between banks that would fare well and those that wouldn’t in the event of a euro breakup. Detracting from performance were the securities of Apache Corp. and energy company Southern Union Company, the latter of which faltered amid volatility surrounding two merger bids. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The Fund normally will invest at least 25% of its total assets in the industries comprising the utilities sector, which includes telecommunications companies, measured at the time of purchase. When the Fund’s investments focus on one or more sectors of the economy, they are far less diversified than the broad securities markets. This means that the Fund may be more volatile than other funds, and the values of its investments may go up and down more rapidly. Specifically, utilities can be hurt by higher interest costs in connection with capital construction programs, costs associated with environmental and other regulations and the effects of economic declines, surplus capacity and increased competition. In addition, the Fund may invest in financial services companies, which can be hurt by economic declines, changes in interest rates, regulatory and market impacts. The Fund’s investments in securities of non-U.S. issuers involve special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 6 Preferred Income Fund | Annual report Portfolio summary Top 10 Issuers (32.3% of Total Investments on 7-31-12) Entergy 4.1% U.S. Bancorp 3.2% Nexen, Inc. 3.8% Merrill Lynch Preferred Capital Trusts 3.0% JPMorgan Chase Capital 3.4% MetLife, Inc. 2.8% Morgan Stanley Capital Trusts 3.3% Barclays Bank PLC 2.8% Qwest Corp. 3.2% Deutsche Bank 2.7% Sector Composition Financials 56.5% Consumer Staples 1.5% Utilities 27.2% Industrials 0.5% Telecommunication Services 7.9% Short-Term Investments 0.8% Energy 5.6% Country Composition United States 84.9% Canada 3.8% United Kingdom 4.8% Switzerland 1.4% Netherlands 4.7% Bermuda 0.4% 1 As a percentage of the Fund’s total investments on 7-31-12. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. The Fund’s investments in securities of non-U.S. issuers involve special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 4 Each security trades in U.S. dollars. Annual report | Preferred Income Fund 7 Fund’s investments As of 7-31-12 Shares Value Preferred Securities 146.2% (97.9% of Total Investments) (Cost $807,742,261) Consumer Staples 2.3% Food & Staples Retailing 2.3% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 143,000 13,240,912 Energy 7.1% Oil, Gas & Consumable Fuels 7.1% Apache Corp., Series D, 6.000% 161,500 7,844,052 Nexen, Inc., 7.350% 1,290,700 32,654,710 Financials 84.4% Capital Markets 11.0% Credit Suisse Guernsey, 7.900% (L)(Z) 450,000 11,826,000 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 150,000 3,750 Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 175,600 1,756 Morgan Stanley Capital Trust III, 6.250% (Z) 291,000 7,269,180 Morgan Stanley Capital Trust IV, 6.250% (Z) 323,000 8,020,090 Morgan Stanley Capital Trust V, 5.750% (Z) 424,000 10,438,880 Morgan Stanley Capital Trust VI, 6.600% 65,000 1,621,100 Morgan Stanley Capital Trust VII, 6.600% 47,000 1,169,360 The Goldman Sachs Group, Inc., 6.125% (L)(Z) 542,500 14,175,525 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 340,000 8,527,200 Commercial Banks 20.5% Barclays Bank PLC, Series 3, 7.100% 200,000 5,030,000 Barclays Bank PLC, Series 5, 8.125% 740,000 19,010,600 BB&T Corp., 5.625% 239,250 5,933,400 HSBC USA, Inc., 6.500% 140,234 3,540,909 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 187,000 5,106,970 Royal Bank of Scotland Group PLC, Series L, 5.750% 580,000 11,170,800 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 302,000 7,918,440 Santander Holdings USA, Inc., Series C, 7.300% 370,000 9,268,500 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 240,000 6,576,000 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (L)(Z) 705,000 20,452,050 Wells Fargo & Company, 8.000% (L)(Z) 756,000 23,178,960 8 Preferred Income Fund | Annual report See notes to financial statements Shares Value Consumer Finance 5.1% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (L)(Z) 683,000 $17,150,130 SLM Corp., 6.000% 198,000 4,809,420 SLM Corp., Series A, 6.970% (L)(Z) 147,391 6,883,160 Diversified Financial Services 25.9% Bank of America Corp., 8.200% (Z) 95,000 2,436,750 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 265,000 6,593,200 Bank of America Corp., Series MER, 8.625% 82,000 2,141,020 Citigroup Capital VII, 7.125% 200,000 5,092,000 Citigroup Capital VIII, 6.950% (L)(Z) 610,000 15,408,600 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 23,300 638,187 Deutsche Bank Capital Funding Trust VIII, 6.375% 55,000 1,352,450 Deutsche Bank Capital Funding Trust X, 7.350% 111,400 2,807,280 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 252,500 6,312,500 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 496,000 12,915,840 General Electric Capital Corp., 6.000% 45,000 1,143,450 General Electric Capital Corp., 6.050% 45,000 1,161,900 General Electric Capital Corp., 6.100% 20,000 525,000 ING Groep NV, 6.125% (Z) 61,500 1,333,320 ING Groep NV, 7.050% 755,100 18,499,950 ING Groep NV, 7.200% (Z) 100,000 2,478,000 JPMorgan Chase Capital X, Series J, 7.000% (Z) 487,000 12,618,170 JPMorgan Chase Capital XI, 5.875% 49,000 1,249,500 JPMorgan Chase Capital XXIX, 6.700% (L)(Z) 580,000 15,370,000 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 366,400 9,211,296 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 277,000 6,952,700 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 367,000 9,230,050 RBS Capital Funding Trust V, 5.900% 620,000 9,368,200 RBS Capital Funding Trust VII, 6.080% 220,000 3,341,800 Insurance 11.6% Aegon NV, 6.375% (L)(Z) 510,000 12,775,500 Aegon NV, 6.500% (Z) 200,000 4,948,000 American Financial Group, Inc., 7.000% (Z) 320,000 8,627,200 MetLife, Inc., Series B, 6.500% (L)(Z) 947,000 24,195,850 PLC Capital Trust V, 6.125% (Z) 256,000 6,469,120 Prudential PLC, 6.500% (Z) 154,500 3,979,920 Prudential PLC, 6.750% 51,000 1,313,760 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 147,500 3,731,750 Real Estate Investment Trusts 10.3% Duke Realty Corp., Depositary Shares, Series J, 6.625% (Z) 66,525 1,696,388 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 110,000 2,794,000 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 109,840 2,798,723 Kimco Realty Corp., 6.000% 836,000 21,610,600 See notes to financial statements Annual report | Preferred Income Fund 9 Shares Value Real Estate Investment Trusts (continued) Public Storage, Inc., 6.350% 193,000 $5,286,270 Public Storage, Inc., 5.750% 353,404 9,333,400 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 114,100 3,225,607 Public Storage, Inc., Series P, 6.500% 57,500 1,600,225 Senior Housing Properties Trust, 5.625% 214,000 5,200,200 Wachovia Preferred Funding Corp., Series A, 7.250% (Z) 205,000 5,567,800 Thrifts & Mortgage Finance 0.0% Federal National Mortgage Association, Series S, 8.250% (I) 80,000 148,800 Industrials 0.7% Machinery 0.7% Stanley Black & Decker, Inc., 5.750% 165,500 4,172,255 Telecommunication Services 11.8% Diversified Telecommunication Services 4.8% Qwest Corp., 7.000% 20,000 533,400 Qwest Corp., 7.375% (L)(Z) 750,000 20,625,000 Qwest Corp., 7.500% 232,500 6,344,925 Wireless Telecommunication Services 7.0% Telephone & Data Systems, Inc., 6.625% (Z) 233,000 5,988,100 Telephone & Data Systems, Inc., 6.875% 103,000 2,806,750 Telephone & Data Systems, Inc., 7.000% (Z) 340,000 9,455,400 United States Cellular Corp., 6.950% (L)(Z) 795,000 21,663,750 Utilities 39.9% Electric Utilities 24.3% Duquesne Light Company, 6.500% (Z) 73,650 3,657,187 Entergy Arkansas, Inc., 5.750% 47,500 1,319,075 Entergy Louisiana LLC, 5.250% 240,000 6,326,400 Entergy Louisiana LLC, 5.875% 252,625 6,995,186 Entergy Louisiana LLC, 6.000% 200,000 5,678,000 Entergy Mississippi, Inc., 6.000% (Z) 366,400 10,581,632 Entergy Mississippi, Inc., 6.200% 83,500 2,419,830 Entergy Texas, Inc., 7.875% 50,200 1,483,410 FPC Capital I, Series A, 7.100% (Z) 540,000 13,975,200 FPL Group Capital Trust I, 5.875% (Z) 353,600 9,352,720 Gulf Power Company, 5.750% 134,800 4,061,524 HECO Capital Trust III, 6.500% 379,850 9,693,772 NextEra Energy Capital Holdings, Inc., 5.700% (L)(Z) 850,000 23,052,000 NSTAR Electric Company, 4.780% (Z) 15,143 1,528,971 PPL Corp., 9.500% 337,000 18,315,950 SCE Trust I, 5.625% 178,500 4,742,745 Southern California Edison Company, 6.125% (L)(Z) 119,000 12,026,438 Southern California Edison Company, Series C, 6.000% 37,500 3,765,236 10 Preferred Income Fund | Annual report See notes to financial statements Shares Value Multi-Utilities 15.6% Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 40,000 $4,087,500 BGE Capital Trust II, 6.200% (L)(Z) 676,800 17,299,008 Dominion Resources, Inc., Series A, 8.375% (Z) 385,400 11,118,790 DTE Energy Company, 6.500% 295,000 8,425,938 Interstate Power & Light Company, Series B, 8.375% (L)(Z) 713,350 19,795,463 SCANA Corp., 7.700% 681,500 19,511,345 Xcel Energy, Inc., 7.600% (Z) 331,000 8,827,770 Maturity Rate (%) date Par value Value Corporate Bonds 2.0% (1.3% of Total Investments) (Cost $12,789,751) Energy 1.3% Oil, Gas & Consumable Fuels 1.3% Southern Union Company (P)(Z) 3.462 11-01-66 $8,800,000 7,172,000 Utilities 0.7% Electric Utilities 0.7% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 4,000,000 4,277,560 Maturity Yield (%)* date Par value Value Short-Term Investments 1.2% (0.8% of Total Investments) (Cost $7,000,000) U.S. Government Agency 0.9% Federal Home Loan Bank Discount Notes 0.001 08-01-12 $5,000,000 5,000,000 Repurchase Agreement 0.3% Repurchase Agreement with State Street Corp. dated 7-31-12 at 0.010% to be repurchased at $2,000,001 on 8-1-12, collateralized by $2,000,000 U.S. Treasury Notes, 1.250% due 2-15-14 (valued at $2,040,000, including interest) 2,000,000 2,000,000 Total investments (Cost $827,532,012) † 149.4% Other assets and liabilities, net (49.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (I) Non-income producing security. (L) A portion of this security is a Lent Security as of 7-31-12, and is part of segregated collateral pursuant to Committed Facility Agreement. Total value of Lent Securities at 7-31-12 was $236,245,325. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. See notes to financial statements Annual report | Preferred Income Fund 11 (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 7-31-12 was $477,346,753. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 7-31-12, the aggregate cost of investment securities for federal income tax purposes was $827,532,663. Net unrealized appreciation aggregated $26,853,697, of which $57,051,969 related to appreciated investment securities and $30,198,272 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 7-31-12: United States 84.9% United Kingdom 4.8% Netherlands 4.7% Canada 3.8% Switzerland 1.4% Bermuda 0.4% 12 Preferred Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $827,532,012) $854,386,360 Cash 102,408 Cash segregated at custodian for swapcontracts 2,710,000 Dividends and interestreceivable 1,760,557 Other receivables and prepaidexpenses 126,070 Totalassets Liabilities Committed facility agreementpayable 283,000,000 Payable for investmentspurchased 1,213,966 Swap contracts, atvalue 3,004,301 Interestpayable 14,870 Payable toaffiliates Accounting and legal servicesfees 9,092 Trustees’fees 38,970 Other liabilities and accruedexpenses 121,188 Totalliabilities Netassets Paid-incapital $610,353,317 Undistributed net investmentincome 4,202,343 Accumulated net realized gain (loss) on investments and swapagreements (66,722,699) Net unrealized appreciation (depreciation) on investments and swapagreements 23,850,047 Netassets Net asset value pershare Based on 25,954,188 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $22.03 See notes to financial statements Annual report | Preferred Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $53,724,561 Interest 742,328 Less foreign taxeswithheld (3,336) Total investmentincome Expenses Investment managementfees 6,095,163 Accounting and legal servicesfees 98,715 Transfer agentfees 36,721 Trustees’fees 53,813 Printing andpostage 130,278 Professionalfees 87,897 Custodianfees 76,008 Interestexpense 2,698,626 Stock exchange listingfees 22,608 Other 36,599 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 5,838,849 Swapcontracts (284,946) Change in net unrealized appreciation (depreciation)of Investments 30,373,614 Swapcontracts (3,004,301) Net realized and unrealizedgain Increase in net assets fromoperations 14 Preferred Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 7-31-12 7-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $45,127,125 $44,521,205 Net realized gain(loss) 5,553,903 (3,938,675) Change in net unrealized appreciation(depreciation) 27,369,313 24,941,116 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (43,560,936) (39,784,491) From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 1,103,438 — Totalincrease Netassets Beginning ofyear 536,090,165 510,351,010 End ofyear Undistributed net investmentincome Sharesoutstanding Beginning ofyear 25,901,361 25,901,361 Issued pursuant to Dividend ReinvestmentPlan 52,827 — End ofyear See notes to financial statements Annual report | Preferred Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 7-31-12 Cash flows from operating activities Net increase in net assets from operations $78,050,341 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (178,201,270) Long-term investments sold 142,960,083 Increase in short term investments (4,567,000) Net amortization of premium (discount) (143) Decrease in dividends and interest receivable 590,353 Increase in payable for investments purchased 302,838 Increase in cash segregated at custodian for swap contracts (2,710,000) Increase in other receivables and prepaid expenses (70,036) Increase in unrealized depreciation of swap contracts 3,004,301 Decrease in payable to affiliates (83) Decrease in interest payable (12,801) Increase in other liabilities and accrued expenses 9,830 Net change in unrealized (appreciation) depreciation on investments (30,373,614) Net realized gain on investments (5,838,849) Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement $10,200,000 Reinvestment of common shares pursuant to Dividend Reinvestment Plan 1,103,438 Distributions to shareholders (43,560,936) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 16 Preferred Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 7-31-12 7-31-11 7-31-10 7-31-09 7-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 1.74 1.72 1.70 1.61 2.04 Net realized and unrealized gain (loss) oninvestments 1.27 0.82 3.17 (1.86) (4.44) Distributions to Auction Preferred Shares(APS) — (0.42) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.68) (1.54) (1.49) (1.56) (1.86) From net realizedgain — (0.15) From tax return ofcapital — — — (0.15) — Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 2 3 3 3 3 Total return at market value (%) 2 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $572 $536 $510 $423 $472 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.24 1.22 1.27 1.35 1.39 Interest expense 0.50 0.52 0.60 1.18 0.30 4 Expenses before reductions (including interestexpense) 1.74 1.74 1.87 2.53 1.69 Expenses net of reductions (excluding interestexpense) 1.24 1.22 1.19 1.19 1.16 Expenses net of reductions (including interestexpense) 1.74 1.74 1.79 2.37 1.46 Net investmentincome 8.40 8.33 9.46 12.10 9.67 Portfolio turnover (%) 18 16 11 14 10 Seniorsecurities Total value of APS outstanding (inmillions) — 4 Total debt outstanding end of period (in millions) $283 $273 $249 $209 $223 Asset coverage per $1,000 ofdebt 5 $3,020 $2,965 $3,047 $3,024 $3,117 1 Based on the average daily sharesoutstanding. 2 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party financial institution in order to redeem the APS. The redemption of all APS was completed on 5-28-08. 5 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end. As borrowings outstanding change, the level of invested assets will change accordingly. Asset coverage ratio provides a measure of leverage as of the datesshown. See notes to financial statements Annual report | Preferred Income Fund 17 Notes to financial statements Note 1 — Organization John Hancock Preferred Income Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
